Weinstein, J.,
dissents and votes to affirm the judgment of conviction, with the following memorandum: Notwithstanding the fact that defendant’s trial was not completely error free, I do not concur with my colleagues’ conclusion that the interest of justice mandates our overturning the jury’s verdict. Viewing the evidence in the light most favorable to the People (see People v Kennedy, 47 NY2d 196, 203, mot for rearg dsmd 48 NY2d 635; People v Benzinger, 36 NY2d 29, 32), it is clear that defendant’s guilt was established beyond a reasonable doubt. The victim’s neighbor, who had had an unimpeded opportunity to observe defendant’s face when he turned around and looked directly at her during the course of the robbery, unequivocally identified defendant as one of the robbers. Although defendant attempted to undermine the reliability of said testimony by presenting two witnesses who claimed that the actual perpetrators were younger than defendant, the assessment of a witness’ credibility is within the province of the trier of fact who had an opportunity to view the witnesses on a firsthand basis (People v Kennedy, supra, p 204; People v De Maio, 81 AD2d 643). 1 Moreover, the testimony established that the victim’s left ankle had been fractured in the course of this incident. The broken ankle precipitated the development of blood clots in the victim’s left leg. These clots broke loose and traveled up the veins into the heart and plugged the arteries to the lungs, eventually resulting in the victim’s death some three weeks after the robbery. The jury was thus warranted in concluding that defendant’s actions were a direct cause of the victim’s death and, on that basis, properly convicted him of felony murder. 11 With respect to defendant’s contentions of prejudicial error, it bears noting that none of his objections has been preserved for appellate review. In the course of cross-examination, the prosecutor asked the defense witnesses, without first demonstrating a good-faith basis, whether or not they had made any pretrial efforts to speak with law enforcement officials regarding this case. The People accurately maintain, however, that at no point did defendant object to the questions posed, seek curative instructions or request that the court hold a Bench conference or limit the cross-examination of the defense witnesses. Although the court afforded defendant an opportunity to submit its requests for particular instructions in writing, defense counsel failed to do so. Accordingly, defendant has failed to preserve this claim for appellate review (People v Bowen, 50 NY2d 915, 917; CPL 470.05, subd 2). H Similarly, defendant did not object to the court’s charge on reasonable doubt or the court’s failure to marshal the evidence on the question of identification. These issues have likewise not been preserved for appellate review (People v Aleschus, 55 NY2d 775; CPL 470.05, subd 2). K With respect to the marshaling of evidence, the record reveals that defense counsel unequivocally stated that he was not *602requesting a general marshaling of the evidence. On the contrary, counsel stated that he would be satisfied with the court’s intended instruction vis-a-vis identification. Thus, defendant should be precluded from asserting this claim on appeal. I Even if these issues were properly presented for our review, it is my view that the charge on reasonable doubt, whereby the court unequivocally apprised the jurors of the People’s duty to establish every element of the crime beyond a reasonable doubt, was patently sufficient. While the “reasonable certainty” language, which the court at one point utilized, has been condemned (People v Cavallerio, 71 AD2d 338, 345), this brief reference in no way detracts from the clarity of the charge as a whole. Moreover, appellate courts are constrained to determine appeals without regard to technical errors or defects which do not affect the substantial rights of the parties (CPL 470.05, subd 1). In my view, the court’s fleeting reference clearly did not impinge upon any substantial rights of this defendant. II In view of what I perceive to be the overwhelming evidence of guilt and the absence of a likelihood that the verdict hinged upon these alleged trial court errors, the interest of justice, as I perceive it, warrants an affirmance of defendant’s conviction (People v Giles, 87 AD2d 636).